o \ • •
                                                       OF --^

                                          ^m




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


HAFID TAHRAOUI, an individual,
                                              No. 69009-4-1
                     Appellant,
                                              DIVISION ONE



PAN ABODE HOMES, INC.                         UNPUBLISHED OPINION
a Washington corporation,

                     Respondent.              FILED: March 3, 2014


      BECKER, J. — Hafid Tahraoui filed this action alleging that Pan Abode

Homes breached the terms of a license agreement when it evicted him from

rented storage space. When he failed to make any showing that an enforceable

agreement with Pan Abode existed on the date of the eviction, the trial court

properly dismissed Tahraoui's claim and awarded Pan Abode attorney fees as

the prevailing party under the attorney fee provision of the license agreement.

We affirm.

                                     FACTS

       Beginning in 2001, Tahraoui leased storage space in Renton from Pan
Abode Homes for his equipment salvage business. In June 2005, the parties
No. 69009-4-1/2



entered into a license agreement that permitted either party to terminate the

relationship on 30 days' notice.

       On September 1, 2005, Tahraoui gave Pan Abode 30 days' written notice

that he was terminating the agreement and vacating the premises by October 1,

2005. When Tahraoui failed to vacate the space after October 1, 2005, Pan

Abode filed an unlawful detainer action.

       The trial court found that Tahraoui was in unlawful detainer as of October

1, 2005, and issued a writ of restitution. The sheriff evicted Tahraoui on

February 2, 2006, and Pan Abode disposed of his remaining property. On

appeal, this court affirmed the writ of restitution and judgment entered in favor of

Pan Abode. Pan Abode Homes, Inc. v. Abdulfhafid, noted at 140 Wash. App. 1040

(2007), review denied, 164 Wash. 2d 1014 (2008) (Pan Abode 1).

       On September 11, 2011, Tahraoui filed a complaint for damages alleging

that Pan Abode had wrongfully disposed of his property without giving him an

opportunity to remove it. Tahraoui raised claims of breach of contract,

negligence, tortious breach of contract, constructive bailment, conversion,

violation of the Consumer Protection Act, and negligent infliction of emotional

distress. Pan Abode moved for summary judgment. Just before the hearing on

the summary judgment motion, Tahraoui moved to amend his complaint by

withdrawing all tort claims, leaving only his breach of contract claim.
No. 69009-4-1/3




       On April 13, 2012, the trial court granted Tahraoui's motion to amend the

complaint and entered summary judgment in favor of Pan Abode. The court

denied Pan Abode's request for attorney fees under CR 11 and RCW 4.84.185,

but awarded attorney fees totaling $11,330.00 under the fee provision in the

license agreement. The court limited the award to fees reasonably incurred in

responding to Tahraoui's breach of contract claim. Tahraoui appeals.

                                     ANALYSIS

Timeliness of the Appeal

       Initially, Pan Abode contends that Tahraoui's appeal was untimely and

must therefore be dismissed. Generally, a party must file a notice of appeal

within 30 days of a final judgment. RAP 5.2(a). A timely motion for

reconsideration in the trial court, however, extends that period until 30 days after

entry of the order denying reconsideration. RAP 5.2(e).

       Pan Abode argues that although Tahraoui filed a motion for

reconsideration within 10 days of the final judgment, the motion was legally

insufficient to extend the time for filing the notice of appeal because it did not

"identify the specific reasons in fact and law as to each ground on which the

motion is based." CR 59(b). We disagree.

       In his motion for reconsideration, Tahraoui asserted that the trial court had

erred by granting summary judgment in Pan Abode's favor and awarding

attorney fees and by failing to find that Pan Abode had breached the license
No. 69009-4-1/4




agreement. As announced in the motion, Tahraoui later filed a supporting

memorandum setting forth the specific arguments supporting the request for

reconsideration. Under the circumstances, Tahraoui's motion was sufficient to

comply with RAP 5.2(e). See In re Pet, of Turav. 139 Wash. App. 379, 391, 986
P.2d 790 (1999) (motion for reconsideration asking for 30 days in which to

identify the specific reasons in law and fact to support the motion was sufficient

to extend time to file a notice of appeal under RAP 5.2(e)), cert, denied, 531 U.S.
1125 (2001). Tahraoui's appeal was timely.

Standard of Review

       An appellate court reviews summary judgment orders de novo,

undertaking the same inquiry as the trial court. See Greenhalgh v. Dep't of Corr.,

160 Wash. App. 706, 714, 248 P.3d 150 (2011). We consider the materials before

the trial court and construe the facts and inferences in the light most favorable to

the nonmoving party. Hubbard v. Spokane County, 146 Wash. 2d 699, 706-07, 50
P.3d 602 (2002). Summary judgment is proper only ifthere is no genuine issue

of material fact. CR 56(c); Hubbard, 146 Wash. 2d at 707.

Appearance of Fairness

       For the first time on appeal, Tahraoui contends that the trial court's

comments and rulings during oral argument on summary judgment violated the

appearance of fairness doctrine and deprived him of a fair hearing. But because

an appearance of fairness claim is not "constitutional" under RAP 2.5(a)(3), an


                                            -4-
No. 69009-4-1/5



appellate court will generally not consider it for the first time on appeal. In re

Marriage of Wallace. 111 Wash. App. 697, 705, 45 P.3d 1131 (2002), review

denied. 148Wn.2d 1011 (2003); State v. Morqensen. 148 Wash. App. 81, 90-91,

197 P.3d 715. review denied. 166 Wash. 2d 1007 (2008). Tahraoui's contentions

are also without merit.


       To prevail on an appearance of fairness claim, Tahraoui must present

evidence of the judge's actual or potential bias. State v. Gamble. 168 Wash. 2d
161, 187, 225 P.3d 973 (2010). The "critical concern in determining whether a

proceeding satisfies the appearance of fairness doctrine is how it would appear

to a reasonably prudent and disinterested person." Chi.. Milwaukee. St. Paul. &

Pac. R.R. v. Wash. State Human Rights Comm'n. 87 Wash. 2d 802, 810, 557 P.2d

307(1976).

       Tahraoui claims that the trial judge demonstrated bias in favor of Pan

Abode when he asked two questions about Pan Abode's rights during the period

after he had terminated the agreement but failed to remove his property. The

record shows that the questions and comments were part of the court's patient

attempts to elicit the precise legal basis for Tahraoui's allegations that Pan

Abode had breached the license agreement. Viewed in context, the challenged

remarks did not reflect bias or hostility toward either party.

       Tahraoui's claim that the trial court ignored his arguments and decided

legal issues by relying on Pan Abode's "advice" is also without merit. In granting
No. 69009-4-1/6



Tahraoui's motion to amend the complaint, the trial court merely confirmed that

Tahraoui understood Pan Abode's position that the amendment would not

eliminate potential liability for attorney fees already incurred in responding to the

tort claims. The court took no position on the merits of Pan Abode's claim and

eventually denied attorney fees unrelated to the contract claim. Tahraoui raised

no objection to the court's comments and expressly acknowledged that "I have

no issue with that." The court's comments about attorney fees do not support

any inference of bias.

       Finally, Tahraoui asserts, without further explanation or reference to the

record, that the trial court rejected his "viable" legal arguments. The transcript of

the summary judgment hearing demonstrates that the trial court gave Tahraoui a

full and fair opportunity to present his arguments. The mere fact that the court

ruled adversely to Tahraoui does not support the slightest inference of bias or

prejudice. See Rhinehart v. Seattle Times Co.. 51 Wash. App. 561, 579-80, 754
P.2d 1243. review denied. 111 Wash. 2d 1025 (1988). cert, denied, 490 U.S. 1015

(1989).

Breach of the License Agreement

       Tahraoui contends that Pan Abode "breached the parties' license

agreement, or breached an implied contract in February 2006 when it evicted

him. As the party asserting the existence of a contract, Tahraoui bears the

burden of establishing the essential elements, including the subject matter of the
No. 69009-4-1/7



contract, the parties, the promise, the terms and conditions, and the

consideration. DePhillips v. Zolt Constr. Co.. 136 Wash. 2d 26, 31, 959 P.2d 1104

(1998).

       It is undisputed that Tahraoui terminated the license agreement as of

October 1, 2005, and that he was in unlawful detainer as of that date. See Pan

Abode 1. Tahraoui claims, however, that the agreement imposed an implied duty

on Pan Abode to grant him additional time, not only past the termination date of

October 1, 2005, but also for some unspecified period of time past the eviction

date of February 2, 2006, in which to remove his property. He fails to identify any

evidence or legal theory suggesting the existence of such an implied term of the

license agreement. This courtwill decline to address issues unsupported by
cogent legal argument or citation to relevant authority. Saunders v. Lloyd's of
London. 113 Wash. 2d 330, 345, 779 P.2d 249 (1989).

          Tahraoui's reliance on Kloss v. Honeywell. Inc.. 77 Wash. App. 294, 890
P.2d 480 (1995), is misplaced. In Kloss. the court determined that the parties'
written employment agreement, which provided generally for the employee's

compensation but did not specify an amount, imposed an implicit obligation on
the employer "to pay him [a reasonable amount] for that work." Kloss. 77 Wn.
App. at 300. The court held that under the circumstances, the written contract
was enforceable and fell within the six-year statute of limitations.




                                             -7-
No. 69009-4-1/8



         Kloss has no application to the facts here. Tahraoui failed to demonstrate

any factual issue indicating that the license agreement contained any term—

express or implied—imposing an obligation on Pan Abode to provide him access

to the premises past February 2, 2006. The trial court properly dismissed

Tahraoui's breach of contract claim on summary judgment.

         Tahraoui also asserts that his claims "should be viable" under the

equitable tolling doctrine. In very limited circumstances, equitable tolling "permits

a court to allow an action to proceed when justice requires it, even though a

statutory time period has elapsed." In re Pers. Restraint of Bonds. 165 Wash. 2d
135, 141, 196 P.3d 672 (2008). "The predicates for equitable tolling are bad

faith, deception, or false assurances by the defendant and the exercise of

diligence by the plaintiff." Millav v. Cam. 135Wn.2d 193, 206, 955 P.2d 791
(1998). But Tahraoui amended his complaint to eliminate all of his tort claims.
He makes no showing that Pan Abode's alleged bad faith prevented him from

pursuing any ofthis claims. Consequently, the equitable tolling doctrine does not

apply.

Attorney Fee Award

         Tahraoui contends that the trial court erred in awarding attorney fees to

Pan Abode. He argues that the trial court misinterpreted the rule in Park v. Ross
Edwards. Inc.. 41 Wash. App. 833, 837, 706 P.2d 1097. review denied. 104 Wn.2d
No. 69009-4-1/9



1027 (1985), when it based the award on the bilateral attorney fee provision in

the license agreement rather than on equitable principles. Tahraoui is mistaken.

       Under the terms of the parties' license agreement, the "substantially

prevailing party in any litigation arising hereunder" was entitled to reasonable

attorney fees and costs. Under Edwards, the party who prevails in an action

based on a contract containing a bilateral attorney fee provision may recover

attorney fees by establishing the invalidity or unenforceability of the contract.

Although such an award is based on the equitable principle of "'mutuality of

remedy,'" the trial court's award of fees does not depend on the consideration of

equitable factors in an individual case. See Kaintzv. PLG. Inc.. 147 Wash. App.
782, 789, 197 P.3d 710 (2008), quoting Yuan v. Chow. 96 Wash. App. 909, 918,

982 P.2d 647 (1999). Rather, when determining whether an award is warranted,

"it is the terms of the contract to which the trial court should look." Kaintz. 147
Wash. App. at 790.

       Tahraoui alleged that Pan Abode breached the terms of the license

agreement when it failed to provide him access to the premises after February 2,
2006. When he failed to make any showing that the license agreement was still

in effect on that date, the trial court properly awarded Pan Abode attorney fees

under the fee provision of the agreement. See Edwards. 41 Wash. App. at 838-39

(in dispute arising out of a contract, prevailing party entitled to attorney fees even

though the contract was not enforceable); Kaintz, 147 Wash. App. at 790
No. 69009-4-1/10



(prevailing party in action on a contract entitled to attorney fees after establishing

that there was no enforceable contract between parties).

       Tahraoui also challenges the amount of the attorney fee award. He

argues that Pan Abode's counsel spent too many hours on the contract issue,

that his hourly rate was excessive, and that some of the billed charges were

wasteful. We review the amount of an attorney fee award for an abuse of

discretion. Morgan v. Kingen. 166 Wash. 2d 526, 539, 210 P.3d 995 (2009).

       Pan Abode's counsel submitted detailed billing records to document the

attorney fee request. In his supporting declarations, counsel explained that in

accordance with the trial court's decision, he had segregated, to the extent

possible, all fees not associated with Tahraoui's contract claim. Counsel also
described his professional experience and stated that his billing rates—$230 per
hour for 2011 and $240 in 2012—were his usual rates for this period and were

consistent with other practitioners of similar experience in the Seattle area. In

making the award, the trial court expressly found that counsel's rates were
reasonable, did not reflect duplicated or unproductive time, and did not include

time spent defending against noncontract claims.

       As he did in the trial court, Tahraoui asserts that counsel's hourly rate was

excessive for the Seattle area. But this allegation rests solely on hearsay

statements from four unnamed Seattle attorneys. The trial court granted Pan




                                             -10-
No. 69009-4-1/11



Abode's motion to strike the allegations, and Tahraoui has not challenged that

decision on appeal.

      Tahraoui further asserts that counsel should have spent no more than 10

hours in responding to his appeal, rather than about 42 hours, that counsel spent

too many hours preparing the attorney fee request, and that the billing records

reflected wasteful efforts. But Tahraoui fails to support these conclusory

allegations with any meaningful discussion of specific billing entries or references

to the record. Under the circumstances, he has not demonstrated any abuse of

discretion in the amount of the attorney fee award.

Attorney Fees on Appeal

       Pan Abode has requested an award of attorney fees on appeal. RAP

18.1(a). Such an award is appropriate under the terms of the license agreement.

See Kaintz. 147 Wash. App. at 790-91. The request is granted subject to

compliance with RAP 18.1(d).

       Affirmed.




WE CONCUR:




                                            -11-